DETAILED ACTION
	This action is responsive to 04/22/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 13-15, and 18-20 are objected to because of the following informalities:  
In line 1 of each of claims 3-5, 13-15, and 18-20, insert a comma (,) before “wherein” or “further comprising”.  
In line 3 of claims 3 and 18, change “sequency” to “sequence”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,215,827 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant application, and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent. The claims are compared with each other in the following:
Claim Set A: US Patent 11,215,827 B1
Claim Set B: US Application 17/550,539
1. A method comprising: receiving a chronology of images;
2. The method of claim 1 further comprising: receiving a chronology of images comprising the first image.
dividing a first image from the chronology into a plurality of image portions, the image portions arrangeable to recreate the first image;
A method comprising: dividing a first image into a plurality of image portions, the image portions arrangeable to recreate the first image;
receiving arrangement data that indicates an arrangement of the image portions along a horizontal range,
accessing arrangement data that indicates an arrangement of the image portions along a horizontal range or a vertical range,
5(a). The method of claim 1, further comprising: receiving arrangement data that indicates an arrangement of the image portions along a vertical range 

Wherein the arrangement data comprises a set of display characteristics for a visual range of each image portion of the plurality of image portions based on a user's visual range where a corresponding portion of the each image portion will be projected;
wherein the arrangement data comprises a set of display characteristics for a visual range of each image portion of the plurality of image portions,
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range; and
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range or the vertical range;
5(b). and wherein the first sequence of the image portions further corresponds to the arrangement of the image portions along the vertical range.

causing a display of a high-speed frame sequence with a shifting orientation configuration,
and causing a display, on an augmented reality (AR) or virtual reality (VR) display, of the first sequence of the image portions.  

3. (New) The method of claim 1 wherein the AR display is a high-speed frame sequence with a shifting orientation configuration,
the high-speed frame sequence including a visual representation of the first sequence of the image portions, 
the high-speed frame sequence including a visual representation of the first sequence of the image portions.
and the shifting orientation based on the arrangement data.
4. The method of claim 3 wherein the shifting orientations are based on the arrangement data.  
2. The method of claim 1, wherein causing the display of the high-speed frame sequence includes reflecting a projection of the high-speed frame sequence off a rotating micromirror,
the rotating micromirror having a rotation based on the shifting orientation configuration of the high-speed frame sequence.
5. The method of claim 3 wherein causing the display on the AR display of the first sequence of the image portions includes reflecting a projection of the high-speed frame sequence off a rotating micromirror, the rotating micromirror having a rotation based on the shifting orientation configuration of the first sequence of the image portions.
3. The method of claim 2, wherein the arrangement data further comprises a current orientation of the rotating micro-mirror.
6. The method of claim 5, wherein the arrangement data further comprises a current orientation of the rotating micromirror.
4. The method of claim 1, wherein causing the display of the high-speed frame sequence includes projecting the high-speed frame sequence through a rotating prism, the rotating prism having a rotation based on the shifting orientation
configuration of the high-speed frame sequence.
7. The method of claim 5, wherein causing the display, on the AR or the VR display, of the first sequence of the image portions includes projecting the first sequence of the image portions through a rotating prism, the rotating prism having a rotation based on the shifting orientation configuration of the first sequence of the image portions.
6. The method of claim 1, further comprising: receiving arrangement data that indicates an arrangement of the image portions along a depth range that simulates a depth perspective, and wherein the first sequence of the image portions further corresponds to the arrangement of the image portions along the depth range.
9.  The method of claim 1, further comprising: accessing arrangement data that indicates an arrangement of the image portions along a depth range that simulates a depth perspective, and wherein the first sequence of the image portions further corresponds to the arrangement of the image portions along the depth range.
7. The method of claim 1, wherein the causing the display of the high-speed frame sequence further comprises:
detecting a geometric distortion caused by reflection of the high-speed frame sequence on a transmissive optical
element; determining a geometric adjustment value to compensate for the geometric distortion; and adjusting the display of the high-speed frame sequence
based on the geometric adjustment value.
8. The method of claim 7, wherein the causing the display of the first sequence of the image portions further comprises: detecting a geometric distortion caused by reflection of the first sequence of the image portions on a transmissive optical element; determining a geometric adjustment value to compensate for the geometric distortion; and adjusting the display of the first sequence of the image portions based on the geometric adjustment value.  
8. The method of claim 1, wherein the causing the display of the high-speed frame sequence further comprises:
detecting a chromatic aberration caused by a coloration of the image portions; determining a chromatic adjustment value to compensate for the chromatic aberration; and adjusting the display of the high-speed frame sequence based on the chromatic adjustment value.
10. The method of claim 1, wherein the causing the display of the first sequence of the image portions further comprises: detecting a chromatic aberration caused by a coloration of the image portions; determining a chromatic adjustment value to compensate for the chromatic aberration; and adjusting the display of first sequence of the image portions based on the chromatic adjustment value.
9. The method of claim 1, wherein the causing the display of the high-speed frame sequence further comprises:
detecting a contrast distortion based on sensor data from one or more sensors compared to a coloration of the image portions; determining a contrast adjustment value to compensate for a geometric distortion; and adjusting the display of the high-speed frame sequence
based on the contrast adjustment value.
11. The method of claim 1, wherein the causing the display of the first sequence of the image portions further comprises: detecting a contrast distortion based on sensor data from one or more sensors compared to a coloration of the image portions; determining a contrast adjustment value to compensate for a geometric distortion; and adjusting the display of the first sequence of the image portions based on the contrast adjustment value.
10. The method of claim 1, wherein the set of display characteristics for the visual range of each image portion of the plurality of image portions comprises a resolution characteristic, a contrast characteristic, and a display angle characteristic.

11. A device comprising: a transmissive optical element;
13. The device of claim 12 further comprising: a transmissive optical element;
a frame configured for wearing by a user such that the frame supports the transmissive optical element in a viewing position in which a field of view of the user is at least partially covered by the transmissive optical element;
a frame configured for wearing by a user such that the frame supports the transmissive optical element in a viewing position in which a field of view of the user is at least partially covered by the transmissive optical element;
an integrated near-eye display mechanism having a display element with a shifting orientation configuration, such that light can be viewed at multiple points on the user's field of view that extend substantially beyond an area covered by the transmissive optical element;
and an integrated near-eye display mechanism having a display element with a shifting orientation configuration, such that light can be viewed at multiple points on the user's field of view that extend substantially beyond an area covered by the transmissive optical element, and wherein the AR or VR display is the optical element.  
at least one processor of a machine; and
a memory storing instructions that, when executed by the at least one processor, cause the machine to perform operations comprising: 
12(a). A device comprising: an augmented reality (AR) display or virtual reality (VR) display; at least one processor of a machine; and a memory storing instructions that, when executed by the at least one processor, cause the machine to perform operations comprising:
receiving a chronology of images;
14. The device of claim 12 wherein the operations further comprise: receiving a chronology of images comprising the first image.
dividing a first image from the chronology into a plurality of image portions, the image portions arrangeable to recreate the first image;
12(b). dividing a first image into a plurality of image portions, the image portions arrangeable to recreate the first image;
receiving arrangement data that indicates an arrangement of the image portions along a horizontal range, wherein the arrangement data comprises a set of display characteristics for each image portion of the plurality of image portions as associated with a visual range based
on a user's visual range where a corresponding portion of the each image portion will be projected;
accessing arrangement data that indicates an arrangement of the image portions along a horizontal range or a vertical range, wherein the arrangement data comprises a set of display PRELIMINARY AMENDMENTPage 5characteristics for a visual range of each image portion of the plurality of image portions;
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range; and
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range or the vertical range;
15. The system of claim 11, wherein the operations further comprise: receiving arrangement data that indicates an arrangement of the image portions along a vertical range and wherein the first sequence of the image portions further
corresponds to the arrangement of the image portions along the vertical range.

causing the integrated near-eye display mechanism to display a high-speed frame sequence with a shifting orientation configuration, the high-speed frame sequence including a visual representation of the first sequence of the image portions, and the shifting orientation based on the arrangement data.
and causing a display, on the AR display or the VR display, of the first sequence of the image portions.  
12. The system of claim 11, wherein causing the integrated near-eye display mechanism to display the highspeed
frame sequence includes reflecting a projection of the high-speed frame sequence off a rotating micromirror, the
rotating micromirror having a rotation based on the shifting  orientation configuration of the high-speed frame sequence.

13. The system of claim 12, wherein the arrangement data further comprises a current orientation of the rotating micromirror.

14. The system of claim 11, wherein causing the integrated near-eye display mechanism to display the highspeed
frame sequence includes projecting the high-speed frame sequence through a rotating prism, the rotating prism having a rotation based on the shifting orientation configuration of the high-speed frame sequence.

16. The system of claim 11, wherein the operations further comprise: receiving arrangement data that indicates an arrangement of the image portions along a depth range that simulates a depth perspective, and wherein the first sequence of the image portions further corresponds to the arrangement of the image portions along the depth range.
15. The device of claim 12 wherein the operations further comprise: accessing arrangement data that indicates an arrangement of the image portions along a depth range that simulates a depth perspective, and wherein the first sequence of the image portions further corresponds to the arrangement of the image portions along the depth range.
17. The system of claim 11, wherein the causing the integrated near-eye display mechanism to display the highspeed frame sequence further comprises: detecting a geometric distortion caused by reflection of the high-speed frame sequence on the transmissive optical element; determining a geometric adjustment value to compensate for the geometric distortion; and adjusting the display of the high-speed frame sequence
based on the geometric adjustment value.

18. The system of claim 11, wherein the causing the integrated near-eye display mechanism to display the highspeed frame sequence further comprises: detecting a chromatic aberration caused by a coloration of the image portions;
determining a chromatic adjustment value to compensate for the chromatic aberration; and adjusting the display of the high-speed frame sequence based on the chromatic adjustment value.
16. The device of claim 12, wherein the causing the display of the first sequence of the image portions further comprises: detecting a chromatic aberration caused by a coloration of the image portions; determining a chromatic adjustment value to compensate for the chromatic aberration; and PRELIMINARY AMENDMENTPage 6adjusting the display of first sequence of the image portions based on the chromatic adjustment value.  
19. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more
processors of a machine, cause the machine to perform operations comprising:
17. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving a chronology of images;

dividing a first image from the chronology into a plurality of image portions, the image portions arrangeable to recreate the first image;
dividing a first image into a plurality of image portions, the image portions arrangeable to recreate the first image;
receiving arrangement data that indicates an arrangement of the image portions along a horizontal range, wherein the arrangement data comprises a set of display characteristics for each portion of a visual range for each image portion of the plurality of image portions based on a user's visual range where a corresponding portion of the each image portion will be projected;
accessing arrangement data that indicates an arrangement of the image portions along a horizontal range or a vertical range, wherein the arrangement data comprises a set of display characteristics for a visual range of each image portion of the plurality of image portions;
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range; and
generating, based on the arrangement data, a first sequence of the image portions, the first sequence corresponding to the arrangement of the image portions along the horizontal range or the vertical range;
causing a near-eye display mechanism to display a highspeed frame sequence with a shifting orientation configuration, the high-speed frame sequence including a
visual representation of the first sequence of the image portions, and the shifting orientation based on the arrangement data.
and causing a display, on an augmented reality (AR) or virtual reality (VR) display, of the first sequence of the image portions.

18. The non-transitory machine-readable storage medium of claim 17, wherein the AR display is a high-speed frame sequence with a shifting orientation configuration, the high-speed frame sequence including a visual representation of the first sequence of the image portions.

19.  The non-transitory machine-readable storage medium of claim 18, wherein the shifting orientations are based on the arrangement data.  

20. The non-transitory machine-readable storage medium of claim 19, wherein:
causing the near-eye display mechanism to display the high-speed frame sequence includes reflecting a projection of the high-speed frame sequence off a rotating
micromirror, the rotating micromirror having a rotation based on the shifting orientation configuration of the high-speed frame sequence.
20. The non-transitory machine-readable storage medium of claim 18, wherein causing the display on the AR display of the first sequence of the image portions includes reflecting a projection of the high-speed frame sequence off a rotating micromirror, the rotating micromirror having a rotation based on the shifting orientation configuration of the first sequence of the image portions.

	It is clear that all the elements of the claims in the instant application are found in the claims of the aforementioned patent, the difference being that the aforementioned patent includes many more elements and is therefore more specific. Therefore, the invention in the aforementioned patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by a “species” (see In re Goodman, 29 USPQ2d 2020 (fed. Cir. 1993)), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627